DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 1,977,128) in view of Hopper, Jr. (US 4,488,673) and Brown (US 3,626,256).

In reference to Claim 1, Hawkins discloses a method of producing a composite rod (1:1-8), thereby to produce a plurality of chunks (1:64-73); and combining the chunks with the material to produce the composite rod (1:64-73).
Hawkins does not disclose (1) a braze material and (2) a sheet of material comprising cermet, the method comprising: (3) scoring a surface of the sheet to produce at least one line of localised stress; (4) causing the sheet to break along the line of localised stress, thereby to produce a plurality of cermet chunks.
In reference to (1) and (2), Hopper discloses a method of producing a composite (Abstract) from a braze material and a material comprising cermet (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the composite production of Hawkins using the braze material and cermet of Hopper because it would have been a simple substation of one known element for another to obtain predictable results.  The prior art (Hawkins) contained a method (composite production) which differed from the claimed method by the substitution of some element (composite material) with another element (brazing material and cermet).  The substituted element (brazing material and cermet) and its function (hardfacing) were known in the art (Hopper).  One of ordinary skill in the art could have substituted one known element (composite material) for another (brazing material and cermet), and the results of the substitution (hardfaced composite rod) would have been predictable.
In reference to (3) and (4), Brown discloses a method comprising: scoring a surface of the sheet to produce at least one line of localized stress (2:1-8, the plate is understood to represent the sheet); 
It would have been obvious to one of ordinary skill in the art to complete the composite production method of Hawkins by scoring a sheet and breaking along said scores like Brown because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Hawkins) contained a base method (composite production) upon which the claimed invention can be seen as an improvement.  The prior art (Brown) contained a comparable method (composite production) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (scoring a sheet and breaking along said scores) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (an evenly dispersed amount of material for hardfacing).

In reference to Claim 3, modified Hawkins discloses the method of Claim 1, as described above.
Brown discloses at least a portion of the sheet is caused to break along the line of localized stress by the application of an external force (2:5-8).

In reference to Claim 4, modified Hawkins discloses the method of Claim 3, as described above.
Brown does not specifically disclose the external force comprises an action of a mechanical crusher or press, however it would have been obvious to one of ordinary skill in the art to use any type of mechanical strain-causing method (3:11-14).

In reference to Claim 7, modified Hawkins discloses the method of Claim 1, as described above.
Hawkins discloses the cermet comprises tungsten carbide (1:64-66).

In reference to Claim 9, modified Hawkins discloses the method of Claim 1, as described above.
Hopper discloses the material comprising cermet further comprises an ultra-hard material on a surface of the cermet (Abstract).

In reference to Claim 22, Hawkins discloses a method of hardfacing a surface (1:4-8) to be hardfaced using a material (1:4-8).
Hawkins does not disclose (1) a sheet of material comprising cermet, the method comprising: (2) scoring a surface of the sheet to produce at least one line of localized stress; (3) causing the sheet to break along the line of localized stress, (4) thereby to produce a plurality of cermet chunks; and (5) brazing the cermet chunks to the surface to be hardfaced.
In reference to (1), (2), (3) and (4), Brown discloses a method comprising: scoring a surface of the sheet to produce at least one line of localized stress (2:1-8, the plate is understood to represent the sheet); causing the sheet to break along the line of localized stress (2:5-8), thereby to produce a plurality of cermet chunks (2:5-8).
It would have been obvious to one of ordinary skill in the art to complete the composite production method of Hawkins by scoring a sheet and breaking along said scores like Brown because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Hawkins) contained a base method (composite production) upon which the claimed invention can be seen as an improvement.  The prior art (Brown) contained a comparable method (composite production) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (scoring a sheet and breaking along said scores) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (an evenly dispersed amount of material for hardfacing).

It would have been obvious to one of ordinary skill in the art to complete the composite production of Hawkins using the braze material and cermet of Hopper because it would have been a simple substation of one known element for another to obtain predictable results.  The prior art (Hawkins) contained a method (composite production) which differed from the claimed method by the substitution of some element (composite material) with another element (brazing material and cermet).  The substituted element (brazing material and cermet) and its function (hardfacing) were known in the art (Hopper).  One of ordinary skill in the art could have substituted one known element (composite material) for another (brazing material and cermet), and the results of the substitution (hardfaced composite rod) would have been predictable.

In reference to Claim 23, modified Hawkins discloses the method of Claim 22, as described above.
Hawkins discloses the cermet chunks are be spot welded to the surface to be hardfaced before brazing the cermet chunks to the surface to be hardfaced (Claim 8).

Allowable Subject Matter
Claims 2, 5-6, 8, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The breakage required for Claim 2 would not be combinable with the prior art of record.

The titanium carbide required for Claim 8 would not be combinable with the prior art of record.
The polycrystalline diamond and cubic boron nitride required for Claim 10 would not be combinable with the prior art of record.
The drill bit material required for Claim 19 would not be combinable with the prior art of record.

Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues the differences in the material properties and design requirements between ceramics and cermet sheets are so great that the skilled person would not have had a reasonable expectation of success when using the method of breaking alumina ceramic substrates disclosed in Brown to break up sheets of cermet for use in the manufacture of composite rods.
Examiner respectfully disagrees because the arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c)(II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742